Citation Nr: 1732682	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Basic eligibility for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1976 to October 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the Denver, Colorado, RO.

The Veteran testified at a hearing before the undersigned in April 2016.


FINDING OF FACT

The Veteran's active duty military service did not occur during a period of war.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension have not been met. 
38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.102 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

The Veteran, who is unrepresented, has not raised any issues with regard to VAs duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Entitlement to Nonservice-connected Pension

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C.A. § 1521 (a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; 
see also 38 C.F.R. § 3.3(a)(3).

As to the requirements of wartime service, a Veteran meets the service requirements of this section if he served in the active military, naval, or air service (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. See 38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. 

The threshold issue to initially address in a pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed. 

B. Facts and Analysis

Here, it is undisputed that the Veteran had honorable active duty service from October 1976 to October 1980 while serving in the Marine Corps.  However, his period of service does not fall within any period of war.  He served after the Vietnam era, which occurred from August 5, 1964, to May 7, 1975, and prior to the next period of war; which is the Persian Gulf War, which commenced August 2, 1990.  As his active service falls outside of the applicable war periods, the Board finds that the Veteran does not satisfy the threshold eligibility requirement for nonservice-connected pension.  See 38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3(a)(3). 

In his hearing testimony and elsewhere, the Veteran has advanced no specific contention as to why his service would make him eligible for pension benefits.  

As the undiputed evidence shows that the Veteran does not meet the threshold eligibility criteria, the Board concludes that entitlement to nonservice-connected pension; his appeal is denied as a matter of law.


ORDER

The Veteran does not have basic eligibility for nonservice-connected pension; and the appeal is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


